DETAILED ACTION
The amendment filed November 14, 2022, has been entered and fully considered. Claims 1-2, 5-13, 16-19, and 21-22 are pending in this application. Claims 1 and 13 have been amended. Claims 21 and 22 have been newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulombe (hereinafter 'Coulombe', U.S. PGPub. No. 2015/0359487) in view of Coulombe and further in view of Daglow et al., (hereinafter ‘Daglow’, U.S. PGPub. No. 2005/0159799).
Regarding claim 1, Coulombe discloses a catheterization system (system 10 in Figs. 1-10) for performing an interventional ablation procedure comprising: 
- a flexible guiding catheter (support device 20) comprising a distal end for insertion (distal portions 58, distal tip 62) and a proximal end for manipulation (Figs. 1-2), the distal end (58) of the guiding catheter (20) transformable from a substantially elongated shape for passage within the vasculature ([0037]; [0052]; Fig. 4A) into a contact shape for contacting internal tissue along a continuous band ([0037]; [0052]; Figs. 4B and 9), the flexible guiding catheter (20) comprising a guiding lumen (lumen 22, exposed lumen 74), and 
- a flexible ablation catheter (medical device 12) comprising an ablation tip near a distal end (electrodes 16, distal portion 30 including distal tip 32), the ablation catheter (12) insertable or inserted into the guiding lumen (22, 74) of the guiding catheter ([0032], “device 12 may be used for mapping, pacing, and/or thermal treatment, the device 12 may be referred to herein as a “mapping catheter” for simplicity”; as broadly claimed, the device 12 may be used for thermal treatment, such as ablation), 
wherein the guiding catheter (20) comprises a continuous slit (opening 75 in the wall 72) at or near the distal end of the guiding catheter (as best illustrated in Figs. 4A-4B), said slit (75) arranged such that, when the distal end of the guiding catheter (20) is in said contact shape (Fig. 4B) and contacts internal tissue along a continuous band (Fig. 10), the slit (75) defines a functional opening between the guiding lumen (22, 74) and the internal tissue along said continuous band (Fig. 10), through which slit (75) said ablation tip (electrodes 16 of medical device 12) is capable of ablating said internal tissue along said continuous band (Figs. 5-7C and 10; as broadly claimed, when medical device 12 is inserted into support device 20, electrode 16 are capable of ablating said internal tissue along said continuous band), wherein the contact shape is a circumferential or helical contact shape (Figs. 5-7C and 10 illustrate a ‘circumferential’ or ‘helical’ contact shape), and wherein the slit (opening 75) is located on the outward-lying side of the guiding catheter (20) when the distal end (58) of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C), 
or wherein the contact shape is a partially spiraling shape, an essentially spiraling shape, a partially circular shape or an essentially circular shape (see Figs. 4B-7C), and wherein the slit (opening 75) is located on the distal-lying side of the guiding catheter (20) when the distal end of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C)
Coulombe is silent regarding wherein the slit comprises a length which is at least 1.0 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the slit as taught by Coulombe to a length which is at least 1.0 cm, since applicant appears to have placed no criticality on the claimed length of the slit. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Further, Coulombe in view of Coulombe are silent regarding wherein the guiding catheter comprises a plurality of slits, provided at least partially adjacent to each other along the guiding catheter, allowing for multiple continuous bands to be ablated simultaneously.
However, in the same field of endeavor, Daglow (Figs. 2A-2B; see [0042] for mapping/ablation) teaches a similar device comprising a guiding member (insulating member 50) comprising a plurality of slits (52a, 52b), provided at least partially adjacent to each other along the guiding member (insulating member 50). Daglow teaches “the exposed portions of the electrodes 18 are exposed through the use of a single opening 52 in the insulative member 50, or any number of openings could be used each exposing one or multiple electrodes” ([0049]). Further, “[t]he location and shape of the openings 52 in the insulating member 50 mask a portion of the electrodes 18 and function to limit the electrical energy that is transmitted from each of the electrodes 18 when activated (stimulus) and/or to direct the energy in a desired direction.” ([0050]), thereby increasing control and accuracy of energy delivery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheterization system as taught by Coulombe in view of Coulombe to include wherein the guiding catheter comprises a plurality of slits, provided at least partially adjacent to each other along the guiding catheter as taught by Daglow. Doing so limits the electrical energy that is transmitted by the electrodes and directs the energy in a desired direction ([0050]), thereby increasing control and accuracy of energy delivery.
In view of the modification of Coulombe in view of Coulombe and Daglow, the modified device would necessarily provide a structure which would allow for multiple continuous bands to be ablated simultaneously. 
Regarding claim 2, Coulombe (Figs. 1-10) discloses wherein the guiding catheter (support device 20) comprises a self-expanding distal end (distal portion 58), which is transformable from a substantially elongated shape for passage within the vasculature (Fig. 4A) into the contact shape for contacting internal tissue along the continuous band (Figs. 4B-7C and 10), and wherein the distal end (58) is provided with a nitinol wire or nitinol structure ([0039], “inserts or rings 73 may be composed of Nitinol”; as broadly claimed inserts or rings 73 meet the limitation of a nitinol structure) along at least a portion of the distal end (58) of the guiding catheter (20), provided essentially in a diametrically opposite half of the guiding catheter with respect to the slit (see Fig. 4A for inserts of rings 73), wherein the nitinol wire or structure comprises an unexpanded state in which it is substantially elongated for passage within the vasculature (Fig. 4A), and a deployed state (Fig. 4B) defining the contact shape of the distal end of the guiding catheter (Fig. 4B-7C and 10; [0039], “the distal portion 58 may be composed of a material that has an at least substantially linear configuration at room temperature, and that has the arcuate expanded configuration at increased temperatures, such as at the temperature of the surrounding blood and/or tissue when used in a medical procedure within a patient's body”). 
Regarding claim 5, Coulombe (Figs. 1-10) discloses wherein the guiding catheter (support device 20) comprises one, two or more additional lumens (see [0038], support device 20 may include one or more channels 70, any number of channels 70 may be used). 
Regarding claim 7, Coulombe (Figs. 1-10) discloses comprising a sensing catheter (medical device 12) for sensing a variable at or near the targeted ablation zone ([0032], “The medical device 12 may be configured to interact with tissue, such as with one or more electrodes 16. For example, the medical device 12 may be a mapping and/or pacing catheter that is configured to record electrical signals from cardiac tissue, stimulate tissue during a cardiac pacing procedure, and/or thermally treat tissue. Although the device 12 may be used for mapping, pacing, and/or thermal treatment, the device 12 may be referred to herein as a “mapping catheter” for simplicity”; as broadly claimed, medical device 12 may also be used for sensing or mapping). 
Regarding claim 12, Coulombe (Figs. 1-10) discloses wherein the ablation catheter (medical device 12) telescopically fits an ablation positioning catheter (sheath 24), which comprises a distal end with an opening (distal opening 60), the opening (60) allowing the passage of at least the ablation tip of the ablation catheter (as broadly claimed, the distal tip 32 of device 12 passes through opening 60). 
Regarding claim 17, Coulombe (Figs. 1-10) discloses wherein the ablation tip can (electrodes 16, distal portion 30 including distal tip 32 of medical device 12) stick out of the slit (opening 75) in the guiding catheter (support device 20) and can come into direct contact with the internal tissue during ablation ([0043]; see [0045] for electrodes 16 in contact with inner diameter of SVC; Fig. 10; as broadly claimed, electrodes 16 come into direct contact with the internal tissue during treatment, it is noted that the electrodes 16 of device 12 are capable of ablation).  
Regarding claim 18, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 1.Coulombe (Figs. 1-10) further discloses a medical device (12) capable of ablation (see above), for ablation of a circumferential band on an inner wall of a vessel (Fig. 10), however Coulombe in view of Coulombe and Daglow are silent regarding wherein the slit comprises a length which is at least 2.0 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the slit as taught by Coulombe in view of Coulombe and Daglow to a length which is at least 2.0 cm, since applicant appears to have placed no criticality on the claimed length of the slit. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 1. Coulombe (Figs. 1-10) further discloses a medical device (12) capable of ablation (see above), for ablation of a circumferential band on an inner wall of a vessel (Fig. 10), however Coulombe in view of Coulombe and Daglow are silent regarding wherein the slit comprises a length which is at least as long as the circumference of the vessel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the slit as taught by Coulombe in view of Coulombe and Daglow to a length which is at least as long as the circumference of the vessel, since applicant appears to have placed no criticality on the claimed length of the slit. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6, 8, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coulombe in view of Coulombe and Daglow as applied to claim 1 above, and further in view of Chin et al., (hereinafter ‘Chin’, U.S. PGPub. No. 2003/0109868).
Regarding claim 6, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 5. Although Coulombe discloses additional lumens, Coulombe in view of Coulombe and Daglow are silent regarding wherein at least one of the additional lumens comprises a sensing slit at or near the distal end of the guiding catheter, said sensing slit arranged such that the slit defines a functional opening between the additional lumen and the internal tissue.
However, in the same field of endeavor, Chin teaches (Figs. 1A-1B, 8-12 and 17; specifically Fig. 17) a similar catheterization system for performing an interventional ablation procedure (abstract) comprising a flexible guiding catheter (elongated flexible tubular member or ablation sheath 22 in Fig. 17) including a guiding lumen (25) and a continuous slit (window portion 58 in Fig. 17; [0148], “as best viewed in FIG. 17, the window portion 58 of the ablation sheath 22 is provided by an opening in the sheath along the ablation path”). The flexible guiding catheter (22) in configured to receive an ablation device (26) such that “when the ablation sheath 22 is properly positioned with the window portion placed proximate and adjacent the targeted tissue, the energy delivery portion 27 of the ablation device 26 may be slidably positioned into direct contact with the tissue for ablation thereof… [t]he ablative RF element could directly touch the tissue to be ablated while the directive element would be the part of the ablation sheath 22 facing away the window portion 58” ([0148]). Chin further teaches wherein the guiding catheter (22) further includes additional lumens, wherein at least one of the additional lumens ([0060]) comprises a sensing slit at or near the distal end of the guiding catheter (see slits for electrode elements 66, 67 in Fig. 10; as broadly claimed, electrode wires 68, 70 are within lumens leading to electrode elements 66, 67), said sensing slit (66, 67) is arranged such that the slit defines a functional opening between the additional lumen and the internal tissue (see Fig. 10; [0094], “electrode arrangement generally includes a pair of longitudinally extending electrode elements 66, 67 that are disposed on the outer periphery of the ablation sheath 22”; [0097]). Chin teaches “the electrode elements 66, 67 are positioned just distal to the distal end of the predetermined contact surface 23 since it is believed to be particularly useful to facilitate mapping and monitoring as well as to position the ablation sheath 22 in the area designated for tissue ablation. For example, during some procedures, a surgeon may need to ascertain where the distal end of the ablation sheath 22 is located in order to ablate the appropriate tissues” ([0097]), thereby improving control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Coulombe in view of Coulombe and Daglow to further include wherein at least one of the additional lumens comprises a sensing slit at or near the distal end of the guiding catheter, said sensing slit arranged such that the slit defines a functional opening between the additional lumen and the internal tissue, as taught by Chin in order to facilitate monitoring the tissues and  “ascertain where the distal end of the ablation sheath 22 is located in order to ablate the appropriate tissues” ([0097]), thereby improving control, accuracy and safety.
Regarding claim 8, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 5, but are silent regarding comprising a temperature sensing catheter.
However, in the same field of endeavor, Chin teaches (Figs. 1A-1B, 8-12 and 17; specifically Fig. 17) a similar catheterization system for performing an interventional ablation procedure (abstract) comprising a flexible guiding catheter (elongated flexible tubular member or ablation sheath 22 in Fig. 17) including a guiding lumen (25) and a continuous slit (window portion 58 in Fig. 17; [0148], “as best viewed in FIG. 17, the window portion 58 of the ablation sheath 22 is provided by an opening in the sheath along the ablation path”). The flexible guiding catheter (22) in configured to receive an ablation device (26) configured to ablate a targeted tissue. Chin further teaches a temperature sensing catheter ([0154], “the tissue ablation system further includes a temperature sensor which is applied to measure the temperature of the ablated tissue during the ablation. In one embodiment, the temperature sensor is mounted to the ablation device proximate the energy delivery portion 27 so that the sensor moves together with the energy delivery portion as it is advanced through the ablation sheath”; as broadly claimed, the ablative device 26 can act as a temperature sensing catheter). It is well known in the art (as can be seen in Chin) to provide a temperature sensing catheter in order to monitor and measure the temperature of the ablated tissue during the ablation procedure, thereby ensuring the targeted tissue remains within a desired temperature range, and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Coulombe in view of Coulombe and Daglow to include a temperature sensing catheter as taught by Chin in order to monitor and measure the temperature of the ablated tissue during the ablation procedure, thereby ensuring the targeted tissue remains within a desired temperature range, and increasing safety.
Regarding claim 10, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 1. Although Coulombe (Figs. 1-10) discloses a catheter (medical device 12) capable of ablation, Coulombe in view of Coulombe and Daglow are silent regarding wherein the ablation catheter is a laser ablation catheter, an RF ablation catheter, a DC ablation catheter or a cryoablation catheter.
However, in the same field of endeavor, Chin teaches (Figs. 1A-1B, 8-12 and 17; specifically Fig. 17) a similar catheterization system for performing an interventional ablation procedure (abstract) wherein the ablation catheter (26) is a laser ablation catheter, an RF ablation catheter ([0146]), a DC ablation catheter or a cryoablation catheter (see [0153], “microwave, radiofrequency, laser, ultrasound and cryogenic energy sources”). It is well known in the art (as can be seen in Chin) that these ablative energy sources are widely considered interchangeable in order to provide a similar desired ablative effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheterization system as taught by Coulombe in view of Coulombe and Daglow to include wherein the ablation catheter is a laser ablation catheter, an RF ablation catheter, a DC ablation catheter or a cryoablation catheter as taught by Chin. This modification would have merely comprised a simple substitution of one well known energy source for another in order to provide a predictable result, MPEP 2143(I)(B).  
Regarding claims 11 and 16, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 1, but are silent regarding wherein the guiding lumen comprises a cross section which is rotationally asymmetric around a longitudinal axis of the guiding lumen and wherein the ablation catheter comprises a cross section which is rotationally asymmetric around a longitudinal axis, and wherein the rotational asymmetry of the ablation catheter is essentially of the same shape and size as the rotational asymmetry of the cross section of the guiding lumen.  
However, in the same field of endeavor, Chin teaches (Figs. 1A-1B, 8-12 and 17; specifically Fig. 17) a similar catheterization system for performing an interventional ablation procedure (abstract) comprising a flexible guiding catheter (elongated flexible tubular member or ablation sheath 22 in Fig. 17) including a guiding lumen (25) and a continuous slit (window portion 58 in Fig. 17; [0148], “as best viewed in FIG. 17, the window portion 58 of the ablation sheath 22 is provided by an opening in the sheath along the ablation path”). The flexible guiding catheter (22) in configured to receive an ablation device (26) configured to ablate a targeted tissue. Chin teaches wherein the guiding lumen (lumen 25) comprises a cross section (as best illustrated in Figs. 8-9) which is rotationally asymmetric around a longitudinal axis of the guiding lumen (see Figs. 8-9 for lumen 25) and wherein the ablation catheter (ablative device 26) comprises a cross section which is rotationally asymmetric around a longitudinal axis (see Figs. 8-9). Chin teaches “[i]n one example, as shown in FIGS. 8 and 9, the transverse peripheral dimensions of the energy delivery portion 27 and the ablation lumen 25 are generally D-shaped, and substantially similar in dimension. Thus, the window portion 58 of the insulator 61, as will be discussed, is preferably semi-cylindrical and concentric with the interior wall 62 defining the ablation lumen 25 of the ablation sheath 22. It will be appreciated, however, that any geometric configuration may be applied to ensure unitary or aligned insertion” ([0083]) (thereby increasing ease and efficiency). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheterization system as taught by Coulombe in view of Coulombe and Daglow to include wherein the guiding lumen comprises a cross section which is rotationally asymmetric around a longitudinal axis of the guiding lumen and wherein the ablation catheter comprises a cross section which is rotationally asymmetric around a longitudinal axis, and wherein the rotational asymmetry of the ablation catheter is essentially of the same shape and size as the rotational asymmetry of the cross section of the guiding lumen, as taught by Chin in order to ensure unitary or aligned insertion ([0083]), thereby increasing ease and efficiency. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coulombe in view of Coulombe and Daglow as applied to claim 1 above, and further in view of Clark et al., (hereinafter ‘Clark’, U.S. PGPub. No. 2014/0187917). 
Regarding claim 9, Coulombe in view of Coulombe and Daglow teach all of the limitations of the catheterization system according to claim 5, but are silent regarding comprising a pressure sensing catheter.
However, in the same field of endeavor, Clark teaches a similar catheterization system (system 20 in Fig. 1) comprising a pressure sensing catheter (catheter 28). Clark teaches that “catheters for mapping and/or ablation typically carry one or more magnetic position sensors for generating signals that are used to determine position coordinates of a distal portion of catheter” ([0003]). It is well known in the art (as can be seen in Clark) that “[p]roper contact between the electrode and the endocardium is necessary in order to achieve the desired diagnostic function and therapeutic effect of the catheter” ([0004]), therefore it is beneficial to include pressure sensing capabilities in order to determine pressure exerted on a distal end of the catheter when engaged with tissue, thereby increasing accuracy, efficiency and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the catheterization system as taught by Coulombe in view of Coulombe and Daglow to further include a pressure sensing catheter as taught by Clark in order to provide valuable sensing information to determine pressure exerted on a distal end of the catheter when engaged with tissue, thereby increasing accuracy, efficiency and safety.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coulombe in view of  Daglow.
Regarding claim 13, Coulombe (Figs. 1-10) discloses a flexible guiding catheter (support device 20) comprising a distal end for insertion (distal portions 58, distal tip 62) and a proximal end for manipulation (Figs. 1-2), the distal end (58) of the guiding catheter (20) transformable from a substantially elongated shape for passage within the vasculature ([0037]; [0052]; Fig. 4A) into a contact shape for contacting internal tissue along a continuous band ([0037]; [0052]; Figs. 4B and 9), the flexible guiding catheter (20) comprising a guiding lumen (lumen 22, exposed lumen 74), and wherein the guiding catheter (20) comprises a continuous slit (opening 75 in the wall 72) at or near the distal end of the guiding catheter (20), said slit (75) arranged such that, when the distal end of the guiding catheter (20) is in said contact shape (Fig. 4B) and contacts internal tissue along a continuous band (Fig. 10), the slit (75) defines a functional opening between the guiding lumen (22, 74) and the internal tissue along said continuous band (fig. 10), through which slit (75) said ablation tip (electrodes 16 of medical device 12) is capable of ablating said internal tissue along said continuous band (Figs. 5-7C and 10; as broadly claimed, when medical device 12 is inserted into support device 20, electrode 16 are capable of ablating said internal tissue along said continuous band), wherein the contact shape is a circumferential contact shape (Figs. 5-7C and 10 illustrate a ‘circumferential’ contact shape), and wherein the slit (opening 75) is located on the outward- lying side of the guiding catheter (20) when the distal end (58) of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C), or wherein the contact shape is a helical shape, a spiral shape or an essentially circular shape, and wherein the slit (opening 75) is located on the distal-lying side of the guiding catheter (20) when the distal end of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C)
Coulombe is silent regarding wherein the guiding catheter further comprises a plurality of slits, provided at least partially adjacent to each other along the guiding catheter, allowing for multiple continuous bands to be ablated simultaneously.
However, in the same field of endeavor,  Daglow (Figs. 2A-2B; see [0042] for mapping/ablation) teaches a similar device comprising a guiding member (insulating member 50) comprising a plurality of slits (52a, 52b), provided at least partially adjacent to each other along the guiding member (insulating member 50). Daglow teaches “the exposed portions of the electrodes 18 are exposed through the use of a single opening 52 in the insulative member 50, or any number of openings could be used each exposing one or multiple electrodes” ([0049]). Further, “[t]he location and shape of the openings 52 in the insulating member 50 mask a portion of the electrodes 18 and function to limit the electrical energy that is transmitted from each of the electrodes 18 when activated (stimulus) and/or to direct the energy in a desired direction.” ([0050]), thereby increasing control and accuracy of energy delivery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheterization system as taught by Coulombe in view of Coulombe to include wherein the guiding catheter comprises a plurality of slits, provided at least partially adjacent to each other along the guiding catheter as taught by Daglow. Doing so limits the electrical energy that is transmitted by the electrodes and directs the energy in a desired direction ([0050]), thereby increasing control and accuracy of energy delivery.
In view of the modification of Coulombe in view of Coulombe and Daglow, the modified device would necessarily provide a structure which would allow for multiple continuous bands to be ablated simultaneously. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coulombe in view of Coulombe and further in view of Chin. 
Regarding claim 21, Coulombe discloses a catheterization system (system 10 in Figs. 1-10) for performing an interventional ablation procedure comprising: 
- a flexible guiding catheter (support device 20) comprising a distal end for insertion (distal portions 58, distal tip 62) and a proximal end for manipulation (Figs. 1-2), the distal end (58) of the guiding catheter (20) transformable from a substantially elongated shape for passage within the vasculature ([0037]; [0052]; Fig. 4A) into a contact shape for contacting internal tissue along a continuous band ([0037]; [0052]; Figs. 4B and 9), the flexible guiding catheter (20) comprising a guiding lumen (lumen 22, exposed lumen 74), and 
- a flexible ablation catheter (medical device 12) comprising an ablation tip near a distal end (electrodes 16, distal portion 30 including distal tip 32), the ablation catheter (12) insertable or inserted into the guiding lumen (22,74) of the guiding catheter ([0032], “device 12 may be used for mapping, pacing, and/or thermal treatment, the device 12 may be referred to herein as a “mapping catheter” for simplicity”; as broadly claimed, the device 12 may be used for thermal treatment, such as ablation), wherein the guiding catheter (20) comprises a continuous slit (opening 75 in the wall 72) at or near the distal end of the guiding catheter (as best illustrated in Figs. 4A-4B), said slit (75) arranged such that, when the distal end of the guiding catheter (20) is in said contact shape (Fig. 4B) and contacts internal tissue along a continuous band (Fig. 10), the slit (75) defines a functional opening between the guiding lumen (22, 74) and the internal tissue along said continuous band (Fig. 10), through which slit (75) said ablation tip (electrodes 16 of medical device 12) is capable of ablating said internal tissue along said continuous band (Figs. 5-7C and 10; as broadly claimed, when medical device 12 is inserted into support device 20, electrode 16 are capable of ablating said internal tissue along said continuous band), wherein the contact shape is a circumferential or helical contact shape (Figs. 5-7C and 10 illustrate a ‘circumferential’ or ‘helical’ contact shape), and wherein the slit (opening 75) is located on the outward-lying side of the guiding catheter (20) when the distal end (58) of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C), 
 or wherein the contact shape is a partially spiraling shape, an essentially spiraling shape, a partially circular shape or an essentially circular shape (see Figs. 4B-7C), and wherein the slit (opening 75) is located on the distal-lying side of the guiding catheter (20) when the distal end of the guiding catheter (20) has the contact shape (as best illustrated in Figs. 4B-7C).
Coulombe is silent regarding wherein the slit comprises a length which is at least 1.0 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the slit as taught by Coulombe to a length which is at least 1.0 cm, since applicant appears to have placed no criticality on the claimed length of the slit. Such a modification would have involved a mere change in a size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Further, Coulombe in view of Coulombe are silent regarding wherein the guiding catheter further comprises a sconce or entrenchment device near the distal end of the slit, which sconce or entrenchment device is proximally manipulable by a pullback wire which is connected to a pullback system, wherein the sconce or entrenchment device can be pulled back while the ablation catheter is not.
However, in the same field of endeavor, Chin (Figs. 23A-23D) teaches a similar guide sheath (104) comprising a sconce or entrenchment device (106) which is proximally manipulable by a pullback wire which is connected to a pullback system (see [0170], for deflection means comprising one or more pull wires). Chin further teaches the sconce or entrenchment device (106) can achieve a predetermined angle any value between 0° and approximately 180° ([0175]), such that the sconce or entrenchment device can be pulled back while the medical instrument is not ([0176]). This configuration allows the user to deflect and position the medical instrument adjacent to the target tissue as desired, thereby increasing control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheterization system as taught by Coulombe in view of Coulombe to include a sconce or entrenchment device near the distal end of the slit, which sconce or entrenchment device is proximally manipulable by a pullback wire which is connected to a pullback system, wherein the sconce or entrenchment device can be pulled back while the ablation catheter is not, as taught by Chin. Doing so allows the user to deflect and position the medical instrument adjacent to the target tissue as desired, thereby increasing control and accuracy of treatment.
Regarding claim 22, Coulombe in view of Coulombe and Chin teach all of the limitation of the system according to claim 21. In view of the prior modification Coulombe in view of Coulombe and Chin, Chin (Figs. 23A-23D) further teaches wherein the sconce or entrenchment device (106) comprises a slanted portion with respect to the longitudinal direction of the guiding catheter (see Figs. 23A-23B). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-13, 16-19, and 21-22 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Coulombe (U.S. PGPub. No. 2015/0359487) in view of Coulombe and further in view of Daglow et al., (U.S. PGPub. No. 2005/0159799) teach each and every limitation of the system according to claim 1, Coulombe in view of Daglow teach each and every limitation of the system according to claim 13, and Coulombe in view of Coulombe and further in view of Chin et al., (U.S. PGPub. 2003/0109868) teach each and every limitation of the system according to claim 21.
No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794